             Case 2:12-cr-00248-JAM Document 53 Filed 10/02/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                               ) Case No.: 2:17-CR-000232-JAM-8
     UNITED STATES OF AMERICA,                   )
12                                               ) Order Extending Sentencing Memo Deadline
                      Plaintiff,                 ) as to Raz Razla
13                                               )
           vs.                                   )
14                                               )
     GOHAR, et al.,                              )
15                                               )
                      Defendants                 )
16                                               )
                                                 )
17

18

19
           IT IS ORDERED THAT:
20
           The defendant’s sentencing memorandum deadline is continued until October 1, 2020.
21

22
      DATED: October 2, 2020                    /s/ John A. Mendez
23                                              THE HONORABLE JOHN A. MENDEZ
24
                                                UNITED STATES DISTRICT COURT JUDGE

25

26

27

28

                       ORDER CONTINUING SETENCING MEMORANDUM DATE FOR DEFENDANT
